Title: To George Washington from Brigadier General Jacob Bayley, 5 November 1778
From: Bayley, Jacob
To: Washington, George


  
    Sir
    Newbury [Vt.] 5th Novr 1778
  
  You will receive this by the Hands of my Son in Company with Capt. Frye Bayley who was one of the Flagg I mentioned to your Excellency that was detained in Canada with Two others by Genl Carleton, He left Quebec 11th August Past, and Hallifax in October and will give your Excellency an Account of what he knows relative to Canada &c. Three Frenchmen I sent to Saint Charles’s are returned, and brings the following Account that the British Forces in Canada does not exceed 5500 Including Refugees Tories & Canadians all they can Muster, that not more than 300 or 400 have Arrived this Year, that Head Quarters is at Sorrell where there is 400 Men and fortifyed with Sixty Peices of Cannon in Redoubts without Entrenchments their Pay Office at St Dennis, where there is 300 men, a small Party at ChamCalee, One Regt at Saint Johns One at the Isle Aux Noix, a small Party at Montreal Saint Francois, & Three Rivers, the Remainder at Quebec, the French very much Attatched to our Cause especially since they have heard of our Alliance with France, Plenty of Bread at 5/ Per Bushell, Meat not Scarce, they say they are ready not only to turn out, in our Service, but will if notice given them, of our Coming lay up all the Provisions in their Power ready for us, They inform that Genl Haldiman has Ordered 50 out of every Parish to be ready to assist  
    
    
    
    him in Case of an Invasion and that they will turn out on his Order, and immediately Join Us, that the Priests say but little, the Indians about Canada, are all in our favour, the Western Indians are all gone Home not well Pleased—The Rout I proposed very Practicable in the whole they say we have nothing to fear—I have <thot> Expedition is Carried on this Winter to send to Canada that Flower may be provided in a Private Way which they say may be done, and have detained One Frenchmen for that purpose, untill I am further Advised by Your Excellency—I have sent out this day 50 of Colol Bedels Regt to Clear the Road which will if not hindered by the Snow, clear 40 or 50 Miles which may be done and greatly facilitate the Winter’s March but I am of the Opinion apart of the Army shod be sent by the Lake, and a little sooner to draw the Attention of the Enemy untill we take Possession of Sorrell where their greatest Magazines are, as there are not a Certainty as to meat in Canada I would propose that a number of Oxen are made ready at some Place, not more than 100 miles from this Place—We have Cattle here ready for Killing to fill 1000 Barrells and the Salt arrived, & arriving, Flower Beans so high a Price at Boston that People will not sell, except we give equal to the Price at Boston so that we shall fall short of Flower at least 500 Barrels, I have procured Forrage equal to what was proposed—I cannot think there is any great Hazard in attempting a Campaign into Canada this Winter—If Men are wanted for the Campaign or not, I wod wish Capt. Bayley with his Two Lieuts. might be employed in the Service (who were detained with him) Mister Tichener informs me I must recommend some Person for an Issuing Commissary and as I have and shall Employ Eprhraim Bayley in Said Service, untill I know your Excellencies Pleasure, I wod recommend him—Warm Cloathing ought to be had for all the Men for the Campaign, some may be had here, I send a Bill of Moose Skins &c., which I have Purchased—Shall be glad my Son might have an Order for such a Sum as your Excellency may think proper—I have no great Regard for the Indians in general but must in Justice say that the Friendship of the Canada Indians has been our Safety, their friendship has been kept at some Expence, and now they are much pleased at our Success, and numbers have already offered themselves ready to assist us and as they have been obliged to leave their Country or Fight against us, and Hunting not good they are almost naked, about Forty or Fifty will be here I shall follow your Excellencies Orders respecting them—The Accounts from the other Partys yet to come from Canada I shall send as soon as Possible. I am your Excellencies most Obedient Humble Servant.
 